Order entered December 1, 1960, denying motion for consolidation, unanimously modified in the exercise of discretion so as to direct a joint trial of the actions pursuant to section 96-a of the Civil Practice Act; and as so modified, the order is affirmed, without costs. Both actions involve the matter of brokers’ commissions concerning the sale of Pier 13, North River, to the City of New York and the actions have common issues upon which the same witnesses will testify. Although the trial of the Vogel action is imminent, and, in the Fuss action a note of issue has not yet been filed, it appears that the examinations before trial in the latter action have been completed. Hence, no prejudicial delay will result if a joint trial is directed, whereas the interest of justice, the conservation of the time of the courts and the convenience of the parties and witnesses will be served by such procedure. The joint trial is ordered on condition that the moving defendants immediately file a statement of readiness and note of issue in the Fuss action, waive all further preliminary proceedings therein, and that both actions be tried when the Vogel action is reached for trial, with the right of the plaintiff in Action No. 1 to open and close at the joint trial. Settle order accordingly, containing provision for the joint trial in the February Term of the court. Concur— Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.